This is a suit in which the city of New Orleans asks to be decreed the owner of a certain triangular piece or parcel of land situated in the third district and particularly described in the petition.
The defendant is in possession of the land and denies that the plaintiff is the owner. It is alleged that defendant is owner, having acquired the same from the Galvez Realty Co., Inc., in 1926, and which company acquired from the city in 1923.
There was judgment for the plaintiff, and the defendant has appealed.
The appellant has made no appearance in this court either by oral argument or by brief.
We have examined the record, however, and find that the city supports its claim of ownership by a regular chain of title by mesne conveyances going back to a sale from Antoine LaForast to Heny J. Rey of date May 10, 1852.
There is no evidence whatever in the record showing any title in the defendant. The defendant *Page 10 
offered in evidence a certain record of a certain suit pending in another court, but we find no such record in the transcript before us, and we assume that the record would not affect the situation even if it had been brought up in the transcript.
The only basis for defendant's claim of ownership is an alleged tax sale made in 1923, some three years after the city had acquired title.
It needs no citation of authority to show that the property of the city could not be assessed and sold for taxes.
Damages for a frivolous appeal cannot be allowed in an action purely petitory. Arrowsmith v. Rappelge, 19 La. Ann. 327.
The judgment appealed from is affirmed.